UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7399


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNVAL KERRIS ANDERSON, JR., a/k/a Peter, a/k/a Lynval
Kerris, a/k/a Amxmill Kerris, a/k/a Joseph Anderson, a/k/a
Michael Reid, a/k/a Jamaican Pete,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:98-cr-00143-HCM-1; 2:00-cv-00522-HCM)


Submitted:   September 17, 2015          Decided:   September 28, 2015


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lynval Kerris Anderson, Jr., Appellant Pro Se.        Laura Pellatiro
Tayman,   Assistant  United  States   Attorney,        Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lynval Kerris Anderson, Jr., seeks to appeal the district

court’s    order     denying     his    Fed.     R.   Civ.     P.   60(b)   motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge     issues       a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating        that

reasonable      jurists        would    find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the     prisoner      must

demonstrate      both    that     the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Anderson has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense      with    oral      argument       because       the    facts    and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3